DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Betchel (US 10,658552 B2).
Regarding claims 1-2, 3, 8-9, 11-12, 15-16, 18  Betchel discloses A LED package comprising a solid state light source configured to emit blue light having a peak wavelength (dominant wavelength) in the range 450-465nm, a luminescent material configured to convert part of the light source light into luminescent material light comprising green light, wherein the luminescent material comprises Lu(1-x),Cex)3(Al(1-y),Gay)5O12 with 0.005<x<0.08 and 0<y<0.7. The CIE coordinates of the blue LED package light is in the range of 0.091-0.175 for the x-CIE coordinate, and in the range of 0.025-0.183 for the y-CIE
coordinate (claims 1-13; Fig. 3A-3E). The dominant wavelength of the LED package is 450-470 nm (col. 3, third paragraph). In a specific example 15.4 wt%, relative to the silicone mass of the matrix material, Lu(1-x),Cex)3(Al(1-y),Gay)5O12 with x=0.02 and y=0.4 was mixed with silicone (Examples 1-2).
(Examiner  note: Since all the technical features with respect to dominant wavelengths,
fluorescent material and chromaticity coordinates fall within the range of the
claims and examples of the present application it is concluded that also the S/P
ratio and melanopic ratio fall implicitly within the range as specified in claims 1-2
of the present application even if not explicitly mentioned in Betchel)
Regarding claims 4-7, 13-14, 19, Since all the technical features with respect to dominant wavelengths, fluorescent material and chromaticity coordinates fall within the range of the claims and examples of the present application it is concluded that also the S/P ratio and melanopic ratio fall implicitly within the range as specified in claims 4-7,13-14, and 19 of the present application even if not explicitly mentioned in Betchel, these claim limitations are considered met.
Regarding claims 10 and 17, Betchel fails to explicitly disclose the material as indicated in claims 10 and 17. However ,it would have been obvious to modify the invention to include material as indicated in claim 10 0r 17, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879